Citation Nr: 0915772	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  04-22 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim for service connection for 
hepatitis C.  

2.  Entitlement to a rating in excess of 30 percent for 
residuals of an injury to the left hip and knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran had active military service from November 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

By way of background, the Board notes that in an August 1999 
rating decision, the RO denied the Veteran's claim for 
service connection for hepatitis C.  He was notified in 
writing of the RO's action and did not appeal that 
determination.  The current appeal comes before the Board 
from a RO rating decision of April 2003 that declined to 
reopen the claim on the basis that new and material evidence 
was not received to reopen the Veteran's claim for service 
connection for hepatitis C.  That decision also denied a 
rating in excess of 30 percent residuals of an injury to the 
left hip and knee.  

As noted in a previous Board remand decision from October 
2007 and repeated here for clarity, the April 2004 statement 
of the case (SOC) appears to reflect that the RO reopened the 
Veteran's claim for service connection for hepatitis C and 
denied it on the merits.  However, before the Board may 
reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened. See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008).  

The Board has determined that the development requested in 
the October 2007 Board remand has been satisfactorily 
completed as to the issue of entitlement to a rating in 
excess of 30 percent for residuals of an injury to left hip 
and left knee.  However, the Board finds that the development 
requested for the issue of whether new and material evidence 
has been received to reopen the claim for entitlement to 
service connection for hepatitis C has not been adequately 
completed.  Stegall v. West, 11 Vet. App. 268 (1998).  As 
such the issue is whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for hepatitis C is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

Residuals of injury to the left hip and left knee, are 
manifested by complaints of painful motion, with limitation 
of motion of the left hip; there is essential full motion of 
the left knee without instability; left hip residuals are not 
productive of ankylosis, thigh extension limited to 5 
degrees, or other thigh impairment, hip flail joint, or femur 
impairment.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for residuals of injury to the left hip and left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ Part 4, Diagnostic Codes 
(DCs) 5250-5255 and 5257, 5260-5261 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of letters to the Veteran 
from the RO dated in November 2007.  By means of this 
document, the Veteran was told of the requirements to 
establish an increased rating, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the statement of the case (SOC) 
and supplemental statement of the case (SSOC) have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the Veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the Veteran 
receiving proper notice of VCAA, the RO sent him the above 
mentioned letter in November 2007 which included discussion 
of the VCAA laws and regulations.  A VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in 2004, his 
claim was readjudicated based upon all the evidence of record 
as evidenced by a February 2009 SSOC.  There is no indication 
that the disposition of his claim would not have been 
different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C.A. § 7261(b)(2).  
Also see Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in the November 2007 
letter mentioned above.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  Numerous VA examination reports are of 
record, to include the most recent evaluation report from 
November 2008.  The evidence of record is sufficient to make 
a decision without obtaining additional VA examinations.  

While this case was being developed, the case of Vazquez-
Flores v. Peake 22 Vet. App. 37 (2008) was decided.  To the 
extent all elements of the notice indicated in that case are 
not met, there is no prejudice as the appellant and his 
representative have indicated "actual knowledge" of the 
requirements for an increased rating.  Thus, further notice 
as set out in the Vazquez-Flores case is not indicated.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the Veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).  



Analysis

The Veteran is claiming that the severity of his service- 
connected residuals of injury to the left hip and left knee 
warrants a disability rating in excess of 30 percent.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4 (2008).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.3 (2008).

The Veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); Fanning v. Brown, 4 Vet. App. 225 
(1993).

There is X-ray evidence of arthritis involvement in the 
service-connected left hip and left knee disabilities.  DC 
5010 provides that arthritis due to trauma that is 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5003 provides 
that degenerative arthritis that is established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Where there is no compensable limitation 
of motion a 10 percent rating may be assigned where there is 
X-ray evidence of arthritis and some limitation of motion.

The applicable evidence of record material to the Veteran's 
claim includes reports of VA examinations in March 2003, 
November 2003, and November 2008.  Additionally, VA treatment 
records dated from 2003 to the present day show that the 
Veteran was, on occasion, being treated for his left hip 
condition.

VA treatment records reflect that the Veteran was scheduled 
to have left hip surgery in 2001, but he was unable to 
accomplish this due to the fact that he was incarcerated.  In 
2002, however, he presented indicating that he was now 
available for surgery.  He reported pain over the lateral 
aspect of the left hip.  His pain had basically remained the 
same for many years.  On examination, there was no edema 
about the left trochanteric region, but the Veteran was 
exquisitely tender along the line of his previous incision.  
There was no groin pain.  There was some pain with abduction 
and flexion, and with internal and external rotation.  
Distally, he was intact, with no pain about the knees and had 
good range of motion of the knee without effusion.  There was 
normal strength of 5/5 in the extremities and sensation was 
intact.  The Veteran was scheduled for left hip fascia window 
in October 2002.  Records from the time of discharge note 
that the claimant underwent a fascia window on the left hip 
in 1968 and had a moderate amount of success for about 10 
years.  Since then, however, his symptoms had returned and 
despite cortisone injections which had temporarily relieved 
pain, he had continued to have inflammation of his bursa.  
Thus, he underwent this left hip fascia for surgical 
intervention for relief of the bursitis pain.  The procedure 
was accomplished without complications.  

On a March 2003 VA examination report, the Veteran reported 
having received no relief from the recent surgery.  He denied 
any incapacitating episodes, but said that he had flare-ups 
with walking or motion of the left hip.  He used a cane for 
assistance and ambulation.  On examination, he walked with a 
left leg limp.  There was exquisite tenderness on palpation 
of the trochanteric and over the left gluteal area.  There 
was no significant leg length abnormality.  Range of motion 
of the left hip included flexion to 90 degrees.  Examination 
of the left knee revealed no effusion, deformity, or 
crepitus.  Stability was good, and he could flex to 110 
degrees and extend to 0 degrees.  The examiner noted that X-
rays of the left hip showed flattening of the femoral head.  

Additional VA treatment records show that in November 2003, 
flexion of the hip was to 90 degrees.  There was no crepitus 
to palpation.  The examiner noted that X-rays did not show 
osteoarthritis, but it was likely that the claimant had early 
stages of such.  It was also noted that he might be headed 
for total hip replacement.  The Veteran was to continue weigh 
bearing as tolerated.  Computerized tomography (CT) scan 
showed some bone on bone contact in the posterior acetabulum 
and femoral head, but on the bone windows, the joint space 
appeared to be intact.  There was no evidence of fracture or 
dislocation.  A bone scar showed no uptake in the hip.  
Strength was to 5/5 on the left.  The left knee was 
atraumatic and non-tender.  

Subsequently dated VA treatment records through the present 
day show treatment for numerous disorders, to include left 
hip and left knee complaints.  Bursitis and osteoarthritis of 
these joints was noted to be stable in December 2007.  As 
requested in a 2007 Board remand, additional orthopedic 
examination was conducted in November 2008.  

At the November 2008 examination, the Veteran gave a history 
of fascial decompression in 1969 and debridement of the 
greater trochanteric region in 2003.  The left knee had no 
associated surgeries.  At the evaluation, it was noted that 
the claimant used a cane and reported ability to stand 
between 15 and 30 minutes with ability to walk up to 1/4 mile.  
His gait was antalgic, but there was no evidence of abnormal 
weight bearing.  Range of motion of the left hip included 
flexion between 0 and 90 degrees with pain onset at 60 
degrees, extension between 0 and 10 degrees with pain onset 
at 0 degrees, abduction between 0 and 20 degrees with pain 
onset at 0 degrees, adduction between 0 and 10 degrees with 
pain onset at 0 degrees, internal and external rotation 
between 0 and 20 degrees with pain onset at 10 degrees.  

The Veteran was unable to cross his legs or toe out greater 
than 15 degrees.  There was no additional limitation with 
repeated use due to pain, fatigue, lack of endurance or 
incoordination with extension, adduction, abduction, internal 
or external rotation, but a decrease by minus 10 degrees was 
found with flexion on repeated use due to pain.  

The Veteran's left knee had range of motion from 0 to 135 
degrees without pain and no additional limitation with 
repeated use due to pain, weakness, fatigue, and lack of 
endurance or incoordination.  The examiner noted that there 
was no inflammatory arthritis or ankylosis of the hip or 
knee.  There was evidence of bursitis, tenderness, painful 
movement, and guarding of movement of the left hip but not of 
the left knee.  The left hip had crepitus and tenderness with 
negative Lachman's, McMurray's, and negative pivot shift.  
There was evidence of mild patellofemoral crepitus with 
terminal extension.  X-ray of the left knee revealed minimal 
retropatellar degenerative arthritis.  Left hip X-ray 
revealed minimal degenerative changes.  

The examiner's impression was of a chronic trochanteric 
bursitis of the left hip with loss of range of motion and 
early post traumatic osteoarthritis of the left knee without 
loss of range of motion.  These conditions were cited to 
cause problems with standing for prolonged periods of time or 
with walking long distances, as well as squatting or kneeling 
due to the left hip.  In response to the question as to 
whether the left lower extremity impairment caused 
occupational impairment, the examiner stated that he would be 
unable to perform in an occupation that required prolonged 
standing or periods of extended walking, but he would be able 
to perform in an occupational setting that was primarily 
sedentary.  

The Veteran's service-connected left hip and left knee 
disability is currently evaluated as 30 percent disabling 
pursuant to rating criteria under 38 C.F.R. § 4.71a, DC 5252 
(2008).  DC 5252 provides ratings based on limitation of 
flexion of the thigh.  Under that code, a 30 percent rating 
is for flexion of the thigh that is limited to 20 degrees; 
and a 40 percent rating is for flexion of the thigh that is 
limited to 10 degrees.  38 C.F.R. § 4.71a.  Normal ranges of 
motion of the hip are from hip flexion from 0 degrees to 125 
degrees, and hip abduction from 0 degrees to 45 degrees.  38 
C.F.R. § 4.71, Plate II.

In evaluating the Veteran's service-connected left hip 
disability, the record does not contain any evidence showing 
that the hip disorder meets the criteria for a higher rating 
under DC 5252.  As noted above, during the November 2008 VA 
examination, he was able to flex the hip 90 degrees with the 
onset of pain at 60 degrees.  

Nevertheless, to warrant a rating in excess of 30 percent 
under DC 5252, the evidence must show that flexion of the 
thigh is limited to only 10 degrees.  As this is not shown, 
an increase under that code is not warranted for the service-
connected left hip disability.

The Board has considered whether a higher rating is warranted 
under other diagnostic criteria assignable for hip and thigh 
disability.  In addition to DC 5252, other provisions of 38 
C.F.R. § 4.71a provide criteria for rating hip and thigh 
disabilities.  See 38 C.F.R. § 4.71a, DCs 5250 to 5255 
(2008).

First, the Veteran's recently diagnosed degenerative joint 
disease of the left hip is already assigned a disability 
rating in excess of the maximum assignable rating under DCs 
5251 (for limitation of extension of the thigh), and 5253 
(for impairment of the thigh-limitation of rotation, 
adduction, and/or abduction).  Range of motion testing does 
not show that the Veteran's limitation of thigh motion is so 
severe as to warrant a compensable rating under either DC.

Second, the clinical record does not show that the Veteran's 
hip problems cause ankylosis or hip flail joint to so as to 
meet the relevant criteria to warrant an evaluation under DCs 
5250 or 5254.  See 38 C.F.R. § 4.71a.  Without evidence of 
hip ankylosis or flail hip joint, these DCs are inapplicable.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  Flail joint is defined 
as a joint exhibiting abnormal or paradoxical mobility.  See 
Id. at 637.  There is no medical evidence of these 
conditions.

On consideration of the criteria of DC 5255, the current 30 
percent evaluation in effect would reflect a determination of 
impairment (malunion) of the femur, with marked knee or hip 
disability.  38 C.F.R. § 4.71a, DC 5255.  In this case, the 
Board is addressing the impairment due to hip disability.

Review of the record as discussed above, however, does not 
show that the service-connected left hip injury residuals, 
meet criteria necessary to warrant a disability rating in 
excess of 30 percent under DC 5255.  There is no evidence 
that the left hip disability involves a fracture of the 
femur, to include fracture of a surgical neck of the femur, 
with false joint; or fracture of the shaft or anatomical neck 
of the femur, with nonunion.  Thus, the record does not show 
competent evidence so as to meet criteria for an increase 
under DC 5255.  As such, a higher rating for femur impairment 
under that code is not warranted.

Also, there is not a medical and factual basis upon which to 
conclude that there is functional loss due to pain associated 
with the left hip disability which is sufficient to warrant 
any additional rating for the service-connected disability.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  While the VA 
examiners have characterized the Veteran's left hip 
disability as resulting in significant disability with 
limitation of range of motion and pain, the range of motion 
in flexion is currently at a 90 degrees of flexion (out of 
125) with the onset of pain at 60 degrees.  

The most recent evidence, moreover, shows that the range of 
motion of flexion would not even meet the criteria to warrant 
a 10 percent disability rating under pertinent rating 
criteria (DC 5252).  Even accounting for any decrease in 
range of motion or joint function additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use of any of the joints, the evidence does not 
warrant an increase over the present 30 percent.  The current 
evaluation of 30 percent represents significant disability 
and adequately compensates for the significant disability 
caused by the Veteran's service-connected left hip 
disability.

Moreover, it is noted that the predominant disability picture 
is rated on the basis of manifestations of the left hip 
(rather the left knee), there can be no separate ratings 
assigned for the left knee condition as there is no basis for 
a separate compensable rating.  As summarized above, the 
Veteran has essentially full range of motion without 
instability or significant pain in the left knee.  

The Board notes that in rating knee disabilities on 
limitation of range of motion of the joint, if flexion of the 
leg is limited to 15 degrees, then a 30 percent rating is 
assigned.  When flexion of the leg is limited to 30 degrees, 
then a 20 percent rating is assigned.  When flexion of the 
leg is limited to 45 degrees, then a 10 percent rating is 
assigned.  When flexion of the leg is limited to 60 degrees, 
then a noncompensable or 0 percent rating is to be assigned.  
DC 5260.

When extension of the leg is limited to 20 degrees, a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, a 20 percent rating is assigned.  When 
extension of the leg is limited to 10 degrees, a 10 percent 
rating is for assignment.  When extension of the leg is 
limited to 5 degrees, then a noncompensable rating is 
assigned.  DC 5261.

Regarding other impairment of the knee, when there is severe 
recurrent subluxation or severe lateral instability, then a 
30 percent rating is assigned.  When there is moderate 
recurrent subluxation or moderate lateral instability, then a 
20 percent rating is assigned.  When there is slight 
recurrent subluxation or slight lateral instability, then a 
10 percent rating is assigned.  DC 5257.

Although a Veteran can be rated separately under both DC 5257 
and DC 5003, a separate rating must be based upon additional 
disability.  In other words, when a knee disorder is already 
rated under DC 5257, the Veteran must also have limitation of 
motion under DC 5260 or 5261 in order to obtain a separate 
rating for arthritis.  VAOGCPREC 23-97.  The VA General 
Counsel has also held that separate ratings may be provided 
for limitation of knee extension and flexion.  VAOPGCPREC 9-
04.  The requirements for such a separate rating are clearly 
not shown in this case, and the Veteran is more than adequate 
compensation for his service-connected left hip/left knee 
condition by the current 30 percent rating in effect.  

Normal motion of the knee is normally 0 to 140 degrees.  In 
this case, the Veteran would seem to have slight limitation 
of flexion as his was most recently to 135.  The examiner, 
however, specifically noted that there was no loss of knee 
motion, thus, 135 must be considered medically normal for 
this Veteran.  As such, a separate compensable rating under 
the provisions for arthritis is not warranted.

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows significant 
impairment due to the service-connected left hip disability 
subject to this appeal, there is no evidence that the nature 
and severity of the service-connected symptoms alone are 
beyond what is contemplated by the applicable criteria.  
There is also no indication that the disorder has 
necessitated frequent periods of hospitalization.  Based on 
the foregoing, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra- 
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of injury to the left hip and left knee, is 
denied.  


REMAND

In the December 2007 REMAND, the Board, in part, remanded the 
claim as to the issue of whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for hepatitis C for notice of the holding 
in Kent v. Nicolson, 20 Vet. App. 1 (2006).  

Specifically, the remand decision noted that in Kent, the 
Court held that VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element, or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
Failure to provide this notice is generally prejudicial.  Id.  
See also Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007) 
and Simons v. Nicholson, 487 F.3d. 892 (Fed. Cir. 2007) (to 
the effect that an error by VA in providing notice of 
information and evidence necessary to substantiate a claim 
under 38 U.S.C.A. § 5103(a) is presumptively prejudicial and 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant).

Review of the record reflects that additional notice letter 
was sent to the Veteran in November 2007 as directed in the 
Board's remand.  However, it is the Board's conclusion that 
the letter does not adequately comply with the provisions of 
Kent, supra.  Specifically, while the correspondence noted 
the date of the last final denial in 1999, the reasons the 
claim was denied was noted to be "because new and material 
evidence was not received."  The Board notes that this was 
not the reason the claim was denied in 1999.  Moreover, there 
is no substantive discussion in the November 2007 letter as 
to what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
in this case.  In order to ensure that VA has satisfied the 
notification requirements of the VCAA as interpreted in Kent, 
another notification letter should be sent to the Veteran.  
See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must provide the Veteran 
with a notice letter that complies with 
the provisions of Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In this regard, he 
must be furnished a notice letter that 
specifies the date of the last final 
denial, the reasons the claim was denied, 
and what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  The Board notes that the 
Veteran was originally denied service 
connection for hepatitis C in an August 
1999 RO decision because there was no 
record of hepatitis C during service or 
for many years thereafter.  As such, 
evidence addressing these elements is 
necessary to establish service connection 
for hepatitis C.

2.  Thereafter, the RO/AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board must emphasize that this is the 
second remand for notice of the holding in 
Kent v. Nicolson, 20 Vet. App. 1 (2006).  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  Thereafter, and as appropriate, after 
undertaking any additional development 
deemed appropriate in addition to the 
above, the AMC/RO should readjudicated the 
claim for hepatitis C on the basis of new 
and material evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished with a SSOC and afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


